Title: To Benjamin Franklin from François Barbé de Marbois, 4 January 1781
From: Marbois, François Barbé de
To: Franklin, Benjamin


Monsieur,
A Philade. le 4. Janv. 1781.
J’ai prié le Colonel Lawrens de me rapeller particulierement à votre Souvenir et Je ne doute pas de Son exactitude; mais je veux pour ma propre Satisfaction m’entretenir un moment avec vous des personnes de ce pays ci que je Sais vous être les plus cheres. M. et made. Beache sont en très bonne santé ainsi que leurs enfans: made. Beache ne renonce point au plaisir d’aller vous voir en france, et je l’encourage fort à faire ce voyage. S’il y a en Europe des femmes qui aient bèsoin d’un modele d’attachement a leurs devoirs domestiques et d’amour de leur pays made. Beache pourra être le leur. Elle a passé une partie de l’année derniere à mettre an activité le Zele des femmes Pensylvaniennes; elle a dans cette occasion fait un usage si heureux de l’eloquence que vous lui connoissés que la moitié de l’armée americaine s’est trouvée pourvue de chemises achetées de l’argent et cousues des mains des femmes de la Pensylvanie. Elle a mis dans ses tournées le Zele le plus infatigable, une constance à toute epreuve, et un courage à demander qui a passé même l’obstination des quakers à refuser. Rivington à voulu ridiculiser son Zele, il l’a traité de superstition son patriotisme, d’un transport fanatique; il a pretendu qu’elle avoit une insatiable bonne volonté. En un mot on ne pouvoit la louer plus adroitement.
Cet honnete Rivington a touché un peu plus juste en publiant recement diverses lettres interceptées, elles vous arriveront par les papiers d’angleterre; ainsi, Monsieur, je n’anticipe point sur les reflexions qu’elles vous donneront occasion de faire. Le Congrès a eu la sagesse de ne point en prendre connoissance. Les anglois peuvent y trouver de nouvelles preuves des besoins de nos alliés: mais Ils n’y ont vu ni decouragement ni despondency ni desaffection ni la moindre trace d’eloignement des alliés, ni l’ombre d’un desir de se rapprocher d’eux, et c’est là certainement ce qu’ils désiroient le plus d’y trouver.
Je suis avec respect, Monsieur, Votre très humble et très obéissant serviteur
De Marbois
M. le Cher. de la Luzerne vous prie d’aggréer ses très humbles complimens; voulés vous bien aussi monsieur nous rapeller au souvenir de M. votre petit fils.
